Exhibit 10.2
 
FIRST MID-ILLINOIS BANCSHARES, INC.
 
2007 STOCK INCENTIVE PLAN
 
STOCK UNIT AWARD AGREEMENT
 
Award.  First Mid-Illinois Bancshares, Inc. (the “Company”) hereby grants the
following Stock Unit Awards as of __________, 20___ (the “Grant Date”) relating
to shares of the common stock of the Company (the “Shares”) to _____________
(the “Employee”), subject in all respects to the terms and conditions of the
First Mid-Illinois Bancshares, Inc. 2007 Stock Incentive Plan (the “Plan”) and
such other terms and conditions as are set forth herein.
 
Award Type
Target Number of Shares        Subject to Award       
   
Annual Performance Grant:
______
   
Cumulative Performance Grant:
______



Acceptance By Employee.  Receipt of the Awards is conditioned on the Employee’s
execution of this Agreement and return of an executed copy to the Company no
later than __________.  If the Employee fails to return this executed Agreement
by the due date, the Awards shall be forfeited to the Company.
 
Description of Awards
 
1. Annual Performance Award.
 
(a) After the end of the calendar year in which the Grant Date occurs (the
“Performance Period”), the target number of Shares subject to the Annual
Performance Award shall be adjusted based on the level of achievement of the
performance goal(s) established with respect to the  Performance Period as set
forth in the attached Exhibit A.
 
(b) Subject to Section 5 below, the Employee shall become vested in, and
entitled to receive, the Shares as adjusted pursuant to Exhibit A as follows:
 
25% as of December 31, 20__
 
25% as of December 31, 20__
 
25% as of December 31, 20__
 
25% as of December 31, 20__
 
2. Cumulative Performance Award.
 
(a) After the end of the three-year period beginning with the calendar year in
which the Grant Date occurs (the “Performance Period”), the target number of
Shares subject to the Cumulative Performance Award shall be adjusted based on
the level of achievement of the performance goal(s) established with respect to
the Performance Period as set forth in the attached Exhibit B.
 
(b) Subject to Section 5 below, the Employee shall become vested in, and
entitled to receive, the Shares as adjusted pursuant to Exhibit B as of the end
of the Performance Period.
 
3. Award Account.  The Company shall maintain an account on its books in the
name of the Employee (the “Award Account”) that shall reflect the number of
Shares subject to the Employee’s Awards as well as related dividend equivalents.
 
 
 

--------------------------------------------------------------------------------

 
Terms and Conditions of Awards
 
4. Dividend Equivalents. Upon the payment of any dividends on Shares that occurs
during the period preceding the earlier of the date of vesting of the Employee’s
Award or the date the Employee’s Award is forfeited as described with Section 5,
the Company shall credit the Employee’s Award Account with an amount equal in
value to the dividends that the Employee would have received had the Employee
been the actual owner of the number of Shares subject to the Awards in the
Employee’s Award Account on such date.  Such amounts shall be paid to the
Employee in cash at the time and to the extent the related Awards vest.  The
amount payable to the Employee shall be adjusted to reflect any adjustment made
to the related Awards pursuant to Appendix A and B (which shall be determined by
multiplying such amount by the percentage adjustment made to the related
Awards).  Any such dividend equivalents relating to Awards that are forfeited
shall also be forfeited.
 
5. Vesting.
 
Notwithstanding Sections 1 and 2:
 
(a) (i)           The Employee shall not become vested in, or be entitled to
receive any Shares with respect to, the Awards if the Employee does not remain
continuously employed by the Company or any Subsidiary from the Grant Date until
the last day of the applicable Performance Period; provided that (i) if the
Employee voluntarily terminates employment after attaining age 66, he will vest
in, and become entitled to receive, the target number of Shares subject to the
outstanding Awards; and (ii) if the Employee’s employment terminates due to
death or Disability, he will vest in, and become entitled to receive, a prorata
portion of the target number of Shares subject to the outstanding
Awards.  (“Disability” means as defined under the Company’s long-term disability
plan for employees, or if there is none, a physical or mental disability that
impairs the Employee’s ability to substantially perform his current duties for a
period of at least 12 consecutive months, as determined by the Committee in its
sole discretion.)
 
(ii) In the case of Shares subject to the Annual Performance Award that remain
subject to vesting after the end of the Performance Period, the Employee shall
not become vested in, or be entitled to receive, any such Shares if the Employee
does not remain continuously employed by the Company or any Subsidiary through
the applicable date such Shares vest in accordance with Section 1(b); provided
that if Employee voluntarily terminates employment after attaining age 66 or if
the Employee’s employment terminates due to death or Disability, he will vest
in, and become entitled to receive, all such Shares.
 
(b) In the case of an Employee who is also a director of the Company, if the
Employee’s employment with the Company and all Subsidiaries terminates before
the Awards are otherwise vested, but the Employee remains a director, the
Employee’s service on the Board will be considered employment with the Company,
and the Employee’s Awards will continue to vest while his service on the Board
continues. Any subsequent termination of service on the Board will be considered
termination of employment, and vesting in the Awards will determined as of the
date of such termination of employment.
 
(c) In the event of a Change in Control of the Company, the Awards shall fully
vest at the target or higher level as determined by the Committee.
 
(d) Shares that do not vest will be forfeited back to the Company.
 
The foregoing provisions of this Section 5 shall be subject to the provisions of
any written employment security agreement or severance agreement that has been
or may be executed by the Employee and the Company, and the provisions in such
employment security agreement or severance agreement concerning the vesting of
an Award in connection with the Employee’s termination of employment shall
supersede any inconsistent or contrary provision of this Section 5.
 
6. Adjustment of Awards.  The number of Shares subject to the Awards shall be
adjusted by the Committee as described in Exhibits A and B.  Any Awards or
portion thereof that vest in accordance with Section 5(a) prior to the end of
the applicable Performance Period shall not be adjusted pursuant to Exhibit A or
B.
 
 
 

--------------------------------------------------------------------------------

 
7. Settlement of Awards.
 
(a) If an Employee becomes vested in his Awards in accordance with Sections 1
and 2, the Company shall distribute to him, or his personal representative,
beneficiary or estate, as  applicable, (i) 50% of the number of Shares subject
to the Awards, as adjusted in accordance with Section 6, if applicable, and (ii)
a lump sum cash amount equal to 50% of the number of Shares subject to the
Awards, as adjusted in accordance with Section 6, if applicable, multiplied by
the Fair Market Value of a Share on the day as of which the Stock Unit Awards
vest.
 
(b) The Employee shall be entitled to receive the cash value of dividend
equivalents payable with respect to vested Awards.
 
(c) Distribution of cash in settlement of the Awards shall be made no later than
the March 15th following the last day of the calendar year in which they vest.
 
8. Withholding Taxes.  Prior to any distribution of cash to the Employee, the
Employee shall pay to the Company an amount sufficient to satisfy all minimum
Federal, state and local withholding tax requirements.  Payment of such taxes
may be made by one or more of the following methods:  (a) in cash; (b) in cash
received from a broker-dealer to whom the Employee has submitted irrevocable
instructions to deliver the amount of withholding tax to the Company from the
proceeds of the sale of Shares subject to an Award.
 
9. Rights as Stockholder.  The Employee shall not be entitled to any of the
rights of a stockholder of the Company with respect to any Awards.
 
10. Award Not Transferrable.  The Award may not be transferred other than by
will or the applicable laws of descent or distribution or pursuant to a
qualified domestic relations order.  The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind.  Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.
 
11. Deferred Compensation Plan.  An Employee may make an election to defer
payment with respect to any of his vested Awards that are settled in cash
(including any related dividend equivalents) under the Company’s Amended and
Restated Deferred Compensation Plan, provided that such election is made in
accordance with procedures established by the Committee, including the
requirement that such election be made at least six months prior to the end of
the applicable Performance Period.  Once deferred, such payment shall be subject
to the terms and conditions of the Deferred Compensation Plan.
 
12. Committee Determinations.  The Committee shall make all determinations
concerning the rights to benefits under the Plan.
 
13. Defined Terms.  Capitalized terms used in this Agreement shall be as defined
in the Plan.
 

 
 

--------------------------------------------------------------------------------

 



 
Dated:
First Mid-Illinois Bancshares, Inc.
 
 
By:                                                                
William S. Rowland
Chairman & CEO



ATTEST:


The Employee acknowledges that he has received a copy of the Plan and Prospectus
and is familiar with the terms and conditions set forth therein.  The Employee
agrees to accept as binding, conclusive, and final all decisions and
interpretations of the Committee.
 


 
Dated:
By:                                                                


 
 

--------------------------------------------------------------------------------

 

First Mid-Illinois Bancshares, Inc.
 
2007 Stock Incentive Plan
 
Stock Unit Award Agreement
 
Exhibit A
 
Annual Performance Award
 
Performance Goal:                                
 
Threshold:                      
 
Target:                                
 
Maximum:                      
 
At the end of each annual Performance Period, the Shares subject to the Annual
Performance Award will be multiplied by the percentage set forth below, which is
based on the level of attainment of the performance goal for that Performance
Period:
 
Performance Level
Percentage
< Threshold
0%
Threshold
70%
Target
100%
Maximum
125%



For achievement between threshold and target and between target and maximum, the
percentage will be adjusted on the basis of straight line
interpolation.  Fractional Shares will be rounded up.
 

 
 
 

--------------------------------------------------------------------------------

 

First Mid-Illinois Bancshares, Inc.
 
2007 Stock Incentive Plan
 
Stock Unit Award Agreement
 
Exhibit B
 
Cumulative Performance Award
 


 
Performance Goal:                                
 
Threshold:                      
 
Target:                                
 
Maximum:                      
 


 
At the end of the three-year Performance Period (December 31, _____), the Shares
subject to the Cumulative Performance Award will be multiplied by the percentage
set forth below, which is based on the level of attainment at the performance
goal for the Performance Period:
 
Performance Level
Percentage
< Threshold
0%
Threshold
70%
Target
100%
Maximum
125%



For achievement between threshold and target and between target and maximum, the
percentage will be adjusted on the basis of straight line
interpolation.  Fractional Shares will be rounded up.
 

